Title: List of Payments Made by Ferdinand Grand, [25 July 1781]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


[July 25, 1781]
Copie de lEtat fourni à Mr. de fleury & signé par Mr. Franklin le 25 Juillet 1781.
  
Etat des payemens faits par Mr. Grand, pour le Service des Etats Unis par ordre de Mr. Franklin depuis le 4 Janvr. 1781 jusques au 27 Juillet


  inclusivement l.t.
3.447.389. 1.3


à quoi il faut ajouter les payemens à faire de ses Engagemens ou acceptns. connus à présent & d’ici à la fin de l’année qui s’elevent à

2.304.355.15


& par appercu pour les traites qui paroitront successivement d’ici à la fin de l’année & qui suivant l’exemple du passé doivent aller à 400/ms. l.t. par mois, & qui pour 5 Mois font

2.000.000.




7.751.724.16.3




  
    Sur quoi il a été reçu des Affaires
  
  
Etrangeres 750/ms. l.t. par Quartier & pour l’an
    
      
        
          3.000.000
          
          
        
        
          416 000
          
          
        
        
          800.000
          
          
        
        
          4 216.000
          }
          5.716.000
        
        
          1.500.000
        
      
    



  de plus



  du Tresor Royal






  Il espere recevoir d’hollande dont il tiendra compte la valeur de


  Manque pour faire face au Service de lamerique en France

£2035724.16.3


